DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 3174474).
Regarding claims 1 and 7, Jones discloses a furnace (Fig. 4, annealing chamber) for the heat treatment of products or parts comprising 
at least one device (Fig. 1) for indirect heating by radiation that includes a radiant housing (1) having two front walls (Fig. 2, upper and lower half of wall 1) and two side walls (6 + 10) and comprising at least one heat source (8,17), said radiant housing having front walls joining one another such that the housing has, in cross-section, a lenticular shape having a chord C (Fig. 2, chord being the horizontal distance between housing ends), wherein said front walls come together at least at one end of said chord C of said lenticular shape.



Re claim 2, note at least one inner element (16).
Re claim 8, the product being treated is steel (metal) sheets (5).
Re claim 9, note the treating of product (5) via radiation, steel sheets (Col. 2, lines 6-14).
Re claim 10, the product being heated is the strip of metal (5).
Re claim 14, applicant has not positively recited a second device and the functional recitation does not limit the structure of the presently positively recited device in any way. Therefore, the pitch between these devices is part of functional/environmental circumstances. Further, as the device of claim 1 is elliptical with two radii: the semimajor and semiminor axes, the device of claim 1 could be used with a pitch-radius ratio of greater than .5.
Re claim 15, note at least one inner element (16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Gillhaus (DE 3034193 A1).
Regarding claims 4 and 16, Jones discloses the limitations as applied to claims 1 and 7, respectively. Jones may not teach corrugations or indentations. Gillhaus teaches a similarly designed radiant burner (Fig. 1) with a front wall section (1) with a corrugated surface (Fig. 2). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the corrugated surface of Gillhaus in order to improve mechanical strength. While Gillhaus teaches a circular device, Jones in view of Gillhaus would teach a lenticular shape with front wall sections that are corrugated.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Nicolia (US 20150079529). Note the filing date of Nicolia, it is before applicant’s earliest priority date.
Regarding claim 3, Jones discloses the limitations as applied to claim 2. Jones may teach all elements with potential exception to the at least one inner element being formed as a plate. Nicolia teaches wings (68,168) that could be reasonably described as a plate. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the wings of Nicolia in order to improve efficiency and mixing of combustible reactants.

Claims 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Pitocco (WO 2010029477 A2). The US patent issued on Pitocco (US 9618200) will be used for citation reasons.
Re claim 5, Jones discloses the limitations as applied to claim 1. Jones may fail to teach the use of a recuperator with the device. Pitocco teaches the use of a recuperator (R) with a radiant heating tube (11). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Jones with the recuperator of Pitocco in order to increase efficiency.

Re claim 6, the use of a regenerator vs a recuperator is an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration. The examiner notes that whether to use a recuperator with an intermediary medium (therefore become a regenerator) is well known and one with an ordinary skill in the art would be able to deduce what is best for the situation.
Re claim 13, Jones uses fuel and is therefore a combustion reaction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10502412. Although the claims at issue are not identical, they are not patentably distinct from each it would have been obvious at the time of filing to remove certain claimed features from 10502412.

Response to Arguments
Regarding applicant’s arguments as a whole, while the examiner agrees that the current shape within Jones may not explicitly match the lenticular shape as disclosed, the examiner disagrees that Jones does not readily disclose applicant’s claim language.
Applicant has two main argument to be addressed. First, that the ordinary meaning of lenticular restricts from relating “lenticular” to “elliptical”. The examiner respectfully disagrees.  While applicant has pulled a restricted definition of the term “lenticular” from specific technical dictionaries, the first definition on collinsdictionary.com includes: “shaped like a lentil or biconvex lens”. Lentil beans are distinctly elliptically shaped and a “biconvex lens” simply needs to be oval-shaped, an extended circle. Further, merriam-webster.com similarly has a first definition of “having the shape of a double-convex lens”. Under the broadest reasonable interpretation, “lenticular” and “elliptical/oval shaped” have a lot of overlap.
Second, [0020] appears to be a redefinition of this term/phrase. The examiner posits that a lenticular shape with a “slight flat” can be an ellipse/oval.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AARON H HEYAMOTO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746